Citation Nr: 0908253	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-33 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to an initial disability rating in excess of 
10 percent for residuals, bursitis, right greater 
trochanter (claimed as right hip condition).

2.	Entitlement to an initial compensable disability rating 
for residuals, postoperative right knee.

3.	Entitlement to service connection for right ankle sprains.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 
2004.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for right hip condition, evaluated as 10 percent disabling 
from August 14, 2004 and right knee condition, evaluated as 
noncompensably disabling from August 14, 2004.  The Veteran 
perfected an appeal of the decision seeking higher initial 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the Veteran was scheduled to present 
testimony at a video conference hearing before a Veterans Law 
Judge (VLJ) in April 2006.  However, the Veteran failed to 
report to the hearing.  As the record does not contain 
further explanation as to why the Veteran failed to report to 
the hearing, or any additional requests for an appeals 
hearing, the Board deems the Veteran's request for an appeals 
hearing withdrawn.  See 38 C.F.R. § 20.704 (2008).

In January 2008, the Board remanded the case to the RO for 
further development.  That development was to include a VA 
medical examination.  The claims folder includes several 
entries of phone calls and ultimately an October 2008 letter 
whereby VA attempted to contact the Veteran in order to 
schedule an examination.  VA received no response from the 
Veteran.  Therefore these claims shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(a), (b).


FINDINGS OF FACT

1.	The Veteran is currently service connected for a right hip 
condition with a rating of 10 percent disabling and a 
right knee disability that is rated as noncompensably 
disabling, both effective August 14, 2004.

2.	Medical evidence of record shows that the Veteran's right 
hip condition was characterized by hip pain, but not 
ankylosis, flail joint, fracture, malunion, limitation of 
flexion to 30 degrees, or limitation of abduction to 10 
degrees.

3.	Medical evidence of record does not show that the 
Veteran's right knee disability was characterized by 
ankylosis, recurrent subluxation, lateral instability, 
dislocated cartilage, removed cartilage, limitation of 
flexion to 45 degrees, or limitation of extension to 10 
degrees.

4.	Medical evidence of record shows no currently diagnosed 
right ankle disability.


CONCLUSION OF LAW

1.	The criteria for an initial 20 percent rating for right 
hip condition are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.71a, 
Diagnostic Code (DC) 5252 (2008).

2.	The criteria for an initial compensable rating for right 
knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.71a, 
Diagnostic Code 5259 (2008).

3.	A right ankle disability was not incurred or aggravated by 
the Veteran's military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  VCAA requires that a 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini II, 18 Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
a June 2004 letter.  This letter informed the Veteran of the 
types of evidence not of record needed to substantiate his 
claims and also informed him of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present case, the Veteran was provided with Dingess notice in 
a February 2008 letter.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
treatment records, the July 2004 pre-discharge examination 
report, and statements from the Veteran and his 
representative have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  38 C.F.R. 
§ 3.103.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.



Initial Ratings - Generally

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson, supra.  When assigning an initial rating, 
the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the present level of disability is of primary 
importance, is not applicable.  Fenderson at 126.  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Right Hip Claim

Disabilities of the hip are rated under 38 C.F.R. § 4.71a, 
DCs 5250-5255.  The maximum evaluation available under DC 
5251 is 10 percent.  DC 5252 provides a 20 percent rating 
where flexion is limited to 30 degrees; a 30 percent rating 
where flexion is limited to 20 degrees; and a 40 percent 
rating where flexion is limited to 10 degrees.  DC 5253 
provides a 20 percent rating requires limitation of abduction 
with motion lost beyond 10 degrees.  Increased evaluations 
under DC 5250, DC 5254 and DC 5255 require ankylosis of the 
hip, flail joint, or fracture or malunion of the hip, 
respectively.  38 C.F.R. § 4.71a.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal flexion 
of the hip is 125 degrees.  Normal abduction of the hip is 45 
degrees.

In an October 2004 rating decision, the Veteran was granted 
service connection for right hip condition with a 10 percent 
evaluation, effective August 14, 2004, under 38 C.F.R. 
§ 4.71a, DC 5252.  The Veteran appealed for a higher initial 
rating.  See Fenderson, supra.

In order to qualify for a higher initial rating under DC 
5252, the Veteran must show that his right hip condition is 
manifested by the symptoms listed above as warranting a 20 
percent rating. 

At the time of the July 2004 pre-discharge examination, the 
Veteran's right hip was found to have full range of motion 
(125 degrees flexion and 45 degrees abduction) with no 
additionally limitation due to pain, fatigue, weakness, lack 
of endurance or incoordination, however the examiner noted 
that the Veteran had tenderness over the right greater 
trochaner area.  

Given that the Veteran has a full range of motion, he is not 
entitled to a 20 percent disability evaluation under DC 5252 
of DC 5253.  Likewise, the medical evidence of record does 
not show ankylosis of the hip, flail joint, or fracture or 
malunion of the hip, therefore an increased evaluation under 
DC 5250, DC 5254 or DC 5255 is not warranted.  38 C.F.R. 
§ 4.71a.

Given this evidence, the Board finds that at no time since 
the effective date of service connection, August 14, 2004, 
has the Veteran's right hip condition met or nearly 
approximated the criteria for a 20 percent evaluation.  
Accordingly, the Board concludes that staged ratings are not 
for application in this case.  See Fenderson, supra.

Right Knee Claim

Disabilities of the knee are rated under 38 C.F.R. § 4.71a, 
DCs 5256-5261.  Under 38 C.F.R. § 4.71a, DC 5256, a 30 
percent rating is warranted for ankylosis of the knee with 
favorable angle in full extension or slight flexion between 0 
degrees and 10 degrees.  Under DC 5257, a 10 percent rating 
is warranted for slight recurrent subluxation or lateral 
instability of the knee.  Under DC 5258, a 20 percent rating 
is warranted for cartilage, semilunar, dislocated with 
frequent episodes of locking, pain, and effusion into the 
joint.  Under DC 5259, a 10 percent rating is warranted for 
cartilage, semilunar, removal of, symptomatic.  Under DC 
5260, a 10 percent evaluation is warranted where knee flexion 
is limited to 45 degrees.  Under DC 5261, a 10 percent 
evaluation is warranted where knee extension is limited to 10 
degrees.  38 C.F.R. § 4.71a.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

In an October 2004 rating decision, the Veteran was granted 
service connection for a right knee disability with a 
noncompensable evaluation, effective August 14, 2004, under 
38 C.F.R. § 4.71a, DC 5259.  The Veteran appealed for a 
compensable initial rating.  See Fenderson, supra.

In order to qualify for a higher initial rating under DC 
5259, the Veteran must show that his right knee disability is 
manifested by the symptoms listed above as warranting a 10 
percent rating. 

At the time of the July 2004 pre-discharge examination, the 
Veteran's right knee was found to have full range of motion 
with no additionally limitation due to pain, fatigue, 
weakness, lack of endurance or incoordination.  Both the 
McMurray's and Drawer test results were within normal limits.  
As stated in the introduction, the Veteran failed to schedule 
a VA medical examination and thus this pre-discharge 
examination is the most recent evidence of the current level 
of disability.

Given that the Veteran has a full range of motion (0 degrees 
extension and 140 degrees flexion), he is not entitled to a 
10 percent disability evaluation under DC 5260 or DC 5261.  
No ankylosis has been noted, therefore DC 5256 is 
inapplicable.  Likewise, the medical evidence of records does 
not indicate recurrent subluxation or lateral instability of 
the right knee, which makes DC 5357 inapplicable.

Given this evidence, the Board finds that at no time since 
the effective date of service connection, August 14, 2004, 
has the Veteran's right knee condition met or nearly 
approximated the criteria for a compensable rating.  
Accordingly, the Board concludes that staged ratings are not 
for application in this case.  See Fenderson, supra.

Service Connection - Generally

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A § 1110; 38 C.F.R. § 
3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Right Ankle Sprains

The first requirement for service connection under Hickson is 
a current disability.  The Veteran has not submitted evidence 
of a current disability in connection with his claim for 
service connection for right ankle sprains.

In order for a claimant to be granted service connection for 
a claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer, 3 Vet. App. 225 (holding that service 
connection cannot be granted in the absence of proof of a 
present disability); see also Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992) (holding that a service connection claim 
must be accompanied by evidence establishing the claimant 
currently has the claimed disability).  In the absence of 
confirmed diagnosis of any of a right ankle sprain or other 
right ankle disability, meaning medical evidence showing the 
Veteran has the condition alleged, service connection is not 
warranted.  The medical evidence of record notes that the 
Veteran has a history of right ankle sprains.  This is not a 
diagnosis of a current medical condition but rather an 
account of prior non-permanent medical conditions.

In short, Hickson element (1) has not been met as to this 
claim.  So service connection must be denied on this basis 
alone - irrespective of any other Hickson considerations.

The preponderance of the evidence is against the claims of 
entitlement to service connection for right ankle sprains.  
The benefit sought on appeal are accordingly denied since 
there is no reasonable doubt to resolve in the Veteran's 
favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Entitlement to an initial disability rating in excess of 10 
percent for right hip condition is denied.

Entitlement to an initial compensable disability rating for 
residuals, postoperative right knee is denied.

Entitlement to service connection for right ankle sprains is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


